Name: Decision No 2/74 of the EEC-Austria Joint Committee amending the Appendices to the Agreement
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-02-28

 Avis juridique important|21974D0228(02)Decision No 2/74 of the EEC-Austria Joint Committee amending the Appendices to the Agreement Official Journal L 058 , 28/02/1974 P. 0023DECISION No 2/74 OF THE JOINT COMMITTEE amending the Appendices to the AgreementTHE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit, signed in Brussels on 30 November 1972,and in particular Article 16(3) thereof; Whereas the rules on Community transit have been amended by the Act concerning the Conditions of Accession and the Adjustments to the Treaties as well as by different regulations of the Council and the Commission; Whereas these provisions will also affect the trade with Austria and accordingly must be taken into account in the Agreement; whereas the Appendices of the aforesaid Agreement should be amended, HAS DECIDED: Article 1 The Appendices to the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit are amended as follows: 1. Appendix I Regulation on Community transit (a) The footnote to the title of the Appendix shall be replaced as follows: '( ¹) Modified by Regulation (EEC) No 1079/71 of 25 May 1971, Regulation (EEC) No 2719/72 of 19 December 1972, Regulation (EEC) No 2720/72 of 19 December 1972 and the Act concerning the Conditions of Accession and the Adjustments to the Treaties of 22 January 1972.' (b) Article 1 (2) and (3) shall be replaced as follows: '2. The procedure for external Community transit shall apply to movement of the following goods: (a) goods which do not satisfy the conditions laid down in Articles 9 and 10 of the Treaty establishing the European Economic Community, (b) goods which, though satisfying the conditions laid down in Articles 9 and 10 of the Treaty establishing the European Economic Community, have been subject to customs export formalities for the grant of refunds for export to third countries under the common agricultural policy, (c) goods coming under the Treaty establishing the European Coal and Steel Community which under the terms of that Treaty are not in circulation in the Community. 3. The procedure for internal Community transit shall apply to movement of the following goods, if they are subject to customs, tax, economic or statistical measures or any other measures relating to trade: (a) goods which satisfy the conditions laid down in Articles 9 and 10 of the Treaty establishing the European Economic Community (hereinafter called "Community goods"), except the goods referred to in paragraph 2 (b), (b) goods coming under the Treaty establishing the European Coal and Steel Community which under the terms of that Treaty are in free circulation within the Community.' (c) Article 11 (d) shall be replaced as follows: '(d) "office of transit" means: - the customs office at the point of entry into a Member State other than the Member State of departure, - also the office at the point of exit from the Community when the consignment is leaving the customs territory of the Community in the course of a Community transit operation via a frontier between a Member State and a third country.' (d) Article 11 (g) shall be replaced as follows: '(g) "internal frontier" means a frontier common to two Member States. Goods loaded in a seaport of a Member State and unloaded in a seaport of another Member State shall be deemed to have crossed an internal frontier provided that the sea crossing is covered by a single transport document. Goods coming from a third country by sea and transhipped in a seaport of a Member State with a view to unloading in a seaport of another Member State shall not be deemed to have crossed an internal frontier.' (e) A new paragraph, worded as follows, shall be inserted in Article 41: '[3. The provisions of paragraph 1 shall likewise apply to goods crossing an internal frontier in accordance with the second subparagraph of Article 11 (g).]' (f) Article 44 shall be replaced as follows: 'Article 44 [1. Notwithstanding the provisions of Article 4, goods the transport of which involves crossing an internal frontier within the meaning of the second subparagraph of Article 11 (g) need not be placed under the Community transit system before crossing the said frontier. 2. The provisions of paragraph 1 shall not apply: -where goods are subject to Community measures entailing control of their use or destination; or -where the transport operation is to end in a Member State other than that in which the port of unloading is situated, save where transport beyond that port is to be effected, in pursuance of the second subparagraph of Article 7 (2), under the Rhine Manifest procedure.] 3. Where goods have been placed under the Community transit system before crossing the internal frontier, the effect of that system shall be suspended during the crossing of the high seas. 4. No guarantee need be lodged in respect of the transport of goods by sea.' (g) In article 47,the words '...pursuant to the provisions of the second subparagraph of Article 44( ¹)' shall be replaced by: 'pursuant to the provisions of Article 44.' (h) Article 52 shall be replaced by the following: '[Article 52 Until the Council, on a proposal from the Commission, has laid down provisions on the standardization of transit statistics: (a) the office of departure shall, without delay, send a copy of that copy of the T1 or T2 document returned to it by the office of destination to the service of the Member State of departure responsible for external trade statistics; the latter copy shall contain all the necessary data for the statistical recording of the Community transit operation in all the Member States involved therein; (b) the office of destination shall, without delay, send a copy of that copy of the T1 or T2 document that it retains to the service of the Member State of destination responsible for external trade statistics; the latter copy shall contain all the necessary data for the statistical recording of the Community transit operation in all the Member States involved therein; (c) the service in the Member State of departure responsible for external trade statistics shall without delay forward the data in the copy of the T1 or T2 document sent to it as provided for in (a) above to the services responsible for external trade statistics in the other Member States involved in the Community transit operation, with the exception of the Member State of destination.]' (i) Article 58 shall be replaced by the following: '[Article 58 1. The procedure laid down in paragraphs 2 and 3 shall be followed for the adoption of the provisions necessary: (a) for the application of Articles 2, 4, 7, 8, 9, 32, 34, 35, 41, 45, 55 and 60; (b) for the institution of the Community transit procedure so that certain Community measures entailing control of the use or destination of the goods may be applied; (c) for the simplification of formalities under the Community transit procedure, in particular in internal Community transit, or for their adaptation to requirements arising from the particular nature of certain goods; (d)for the extention of the periods at the end of which Article 7 (2), Article 15 (1), Article 41 (2) and Article 55 shall no longer apply, which periods must not be extended to more than double those prescribed by those Articles. 2. The representative of the Commission shall submit to the Committee a draft of the provisions to be adopted. The Committee shall deliver an opinion on the draft within a time limit set by the Chairman having regard to the urgency of the matter. Decisions shall be taken by a majority of forty-one votes,the votes of the Member States being weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. (a) The Commission shall adopt the provisions envisaged if they are in accordance with the Opinion of the Committee. (b) If the provisions envisaged are not in accordance with the Opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal with regard to the provisions to be adopted. The Council shall act by a qualified majority. (c) If, within three months of the proposal being submitted to it, the Council has not acted, the proposed provisions shall be adopted by the Commission.]' 2. Appendix II Regulation on declaration forms for Community transit (a) The footnote to the title of the Appendix shall be replaced by the following: '( ¹) Modified by Regulation (EEC) No 595/71 of 22 March 1971 and the Act concerning the Conditions of Accession and the Adjustments to the Treaties of 22 January 1972.' (b) The initials 'E.C.' and 'E.F.' shall be inserted in the heading of the form in the Annex. 3. Appendix III Regulation on the procedure for operating the flat-rate guarantee system provided for in Article 32 of Regulation (EEC) No 542/69 on Community transit (a) The footnote to the title of the Appendix shall be replaced by the following text: '( ¹) Modified by Regulation (EEC) No 2570/69 of 22 December 1969, Regulation (EEC) No 1031/70 of 1 June 1970 and the Act concerning the Conditions of Accession and the Adjustments to the Treaties of 22 January 1972.' (b) The initials 'E.C.' and 'E.F.' shall be inserted in the heading of the form in the Annex. 4. Appendix IV Regulation on the notification to interested parties of information relating to the progress of Community transit operations with which they are concerned (a) Appendix heading. After '19 November 1969' and before the dash insert: '( ¹)'. (b) Add the following footnote: '( ¹) Modified by the Act concerning the Conditions of Accession and the Adjustments to the Treaties of 22 January 1972.' (c) The initials 'E.C.' and 'E.F.' shall be inserted in the heading of the form in the Annex. (d) The words 'RECEIPT' and 'ANKOMSTBEVIS' shall be inserted in the title of that form. 5. Appendix V Regulation on the internal Community transit document for certifying the Community nature of goods (a) The footnote shall be replaced as follows: '( ¹) Modified by Regulation (EEC) No 595/71 of 22 March 1971 and Regulation (EEC) No 690/73 of 9 March 1973 and the Act concerning the Conditions of Accession and the Adjustments to the Treaties of 22 January 1972.' (b) In Article 5 (3) the words 'ISSUED RETROACTIVELY' and 'UDSTEDT EFTERFOELGENDE' shall be inserted after 'Achteraf afgegeven'. (c) The following subparagraph shall be inserted at the end of Article 8 (1): 'For the application of the preceding subparagraph, goods loaded in a seaport of a Member State for unloading in a seaport of another Member State shall be deemed not to have left the customs territory of the Community provided that the sea crossing is covered by a single transport document.' (d) The initials 'E.C.' and 'E.F.' shall be inserted in the heading of the form in the Annex. 6. Appendix VI Regulation on the forms for transit advice notes provided for under the Community transit system (a) Appendix heading. After '19 November 1969' and before the dash insert '( ¹)'. (b) Add the following footnote: '( ¹) Modified by the Act concerning the Conditions of Accession and the Adjustments to the Treaties of 22 January 1972.' (c) The initials 'E.C.' and 'E.F.' shall be inserted in the heading of the form in the Annex. (d) The words 'TRANSIT ADVICE NOTE' and 'GRAENSEOVERGANGSATTEST' shall be inserted in the heading of that form. 7. Appendix VII Regulation establishing the list of airlines which are exempt from providing the guarantee required within the framework of the Community transit system (a) The footnote shall be replaced by: '( ¹) List revised by Regulation (EEC) No 2625/73 of 26 September 1973.' (b) The list annexed to the Appendix is replaced by the list annexed to this Decision. 8. Appendix VIII Regulation on simplifying Community transit procedures for goods carried by railways (a) Appendix heading. After '11 February 1971' and before the dash insert '( ¹)'. (b) Add the following footnote to that page: '( ¹) Modified by the Act concerning the Conditions of Accession and the Adjustments to the Treaties of 22 January 1972.' (c) Article 5 shall be replaced as follows: 'Article 5 The railway administrations shall ensure that for transport operations effected under the Community transit system labels bearing the following inscription are used: 'Douane/Zoll/Dogana/Customs/Told'. The labels shall be affixed to the Consignment Note or to the Express Parcels Consignment Note and also to the railway wagon in the case of a complete load or to the parcel or parcels in other cases.' 9. Appendix X A. Specimen I-Comprehensive guarantee (a) The initials 'E.C.' and 'E.F.' shall be inserted in the heading of the specimen. (b) Part I (1) of the specimen shall be replaced as follows: '1. The undersigned...................................( ¹)resident at...........................................( ²)hereby jointly and severally guarantees, at the office of guarantee of............................................ in favour of the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the United Kingdom of Great Britain and Northern Ireland ( ³) and the Republic of Austria, the amounts for which the principal........(4) may be or become liable to the abovementioned States by reason of infringements or irregularities committed in the course of a Community transit operation carried out by that person including duties, taxes, agricultural levies and other charges-with the exception of pecuniary penalties-as regards principal or further liabilities, expenses and incidentals.' (c) The serial numbers before the lines in Part I, paragraph 4 shall be deleted. B. Specimen II-Individual guarantee (a) The initials 'E.C.' and 'E.F.' shall be inserted in the heading of the specimen. (b) Part I (1) of the specimen shall be replaced as follows: '1. The undersigned...................................( ¹)resident at...........................................( ²)hereby jointly and severally guarantees, at the office of guarantee of............................................ in favour of the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the United Kingdom of Great Britain and Northern Ireland ( ³) and the Republic of Austria, the amounts for which the principal...............(4)may be or become liable to the abovementioned States, by reason of infringements or irregularities committed in the course of a Community transit operation carried out by that person from the office of departure of..................................................... to the office of destination of......................... in respect of the goods designated hereafter, including duties, taxes, agricultural levies and other charges-with the exception of pecuniary penalties-as regards principal or further liabilities, expenses and incidentals.' (c) The serial numbers before the lines in Part I, paragraph 4 are deleted. C. Specimen III-Flat-rate guarantee system (a) The initials 'E.C.' and 'E.F.' shall be inserted in the heading of the specimen. (b) Part I (1) of the specimen shall be replaced as follows: '1. The undersigned...................................( ¹)resident at...........................................( ²)hereby jointly and severally guarantees, at the office of guarantee of................... in favour of the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the United Kingdom of Great Britain and Northern Ireland, the Republic of Austria any amounts for which a principal may become liable to the abovementioned States by reason of infringements or irregularities committed in the course of a Community transit operation including duties, taxes, agricultural levies and other charges-with the exception of pecuniary penalties-as regards principal or further liabilities, expenses and incidental charges with regard to which the undersigned has agreed to be responsible by the issue of guarantee vouchers up to a maximum amount of 5 000 units of account per voucher.' (c) The serial numbers before the lines in Part I, paragraph 4 shall be deleted. D. Specimen IV-Guarantee certificate The initials 'E.C.' and 'E.F.' shall be inserted in the heading of the specimen. Article 2 Article 13 (1) of the Agreement shall be amended as follows: (a) Heading, Appendix I:After 'Article 41' insert 'Article 44 (1) (2)'; (b) Last subparagraph: After '41' insert '44 (1) (2)'. Done at Brussels, 1 January 1974. For the Joint CommitteeThe PresidentK. PINGELThe SecretariesH. DIEZLERK. FUCHS ANNEX List of airline companies to which the Community transit guarantee waiver applies Aer Lingus Teoranta (Irish International), DublinAero-Dienst GmbH, NuernbergAeroflot-Soviet Airlines, MoskwaAerolineas Argentinas, Buenos AiresAerolinee Itavia, SpA, RomaAer Turas, DublinAfrican Safari Airways, NairobiAir Afrique, AbidjanAir AlgÃ ©rie (Compagnie nationale de transports aÃ ©riens Air AlgÃ ©rie), AlgerAir Anglia Ltd, NorwichAir Canada, MontrÃ ©alAir Ceylon Ltd, ColomboAir France, ParisAir Freight Ltd, AshfordAir India, BombayAir Inter, ParisAirlift International Inc, MiamiAir Madagascar (SociÃ ©tÃ © nationale malgache de transporteurs aÃ ©riens), TananariveAir-Mali, BamakoAir SÃ ©nÃ ©gal (SociÃ ©tÃ © nationale de transports aÃ ©riens), DakarAir Viking, ReykjavikAir ZaÃ ¯re, KinshasaAlaska Airlines Inc, SeattleAlia (The Royal Jordanian Airline), AmmanAlitalia (Linee Aeree Italiane), RomaAPSA, LimaArco, BermudaAriana Afghan Airlines, KabulATI, NapoliAurigny Air Services Ltd, AlderneyAustrian Airlines, WienAvianca (Aerovias Nacionales de Colombia, S.A.), BogotÃ ¡Aviation-Hanseatische Luftreederei GmH & Co KG, HamburgBalkan-Bulgarian Airlines, SofiaBASCO Brothers Air Services Co., AdenBavaria Fluggesellschaft Schwabe & Co, MuenchenBEA (British European Airways),RuislipBKS, Air Transport Ltd, LondonBOAC (British Overseas Airways Corporation), Heathrow Airport (London)Britannia Airways Ltd, LutonBritish Air Ferries Ltd, Southend-on-SeaBritish Caledonian-Airways, Gatwick Airport (London)British Island Airways Ltd, Gatwick Airport (London)British Midland Airways Ltd, Castle DoningtonBritish United Airways Ltd, Gatwick Airport (London)Cambrian Airways Ltd, RhooseCameroon Airlines, DoualaCanadian Pacific-Air, VancouverCimber Air GmbH & Co, FlensburgCondor Flugdienst GmbH, Frankfurt (Main)Court Line Aviation Ltd, Luton Airport (London)CP Air (Canadian Pacific-Air), VancouverCSA (Ceskoslovenske Aerolinie), PrahaCyprus Airways Ltd, NicosiaDan-Air Skyways Ltd, LondonDonaldson International Airways, Gatwick Airport (London)East African Airways Corporation, NairobiEl Al Israel Airlines Ltd, Tel AvivElivie (SocietÃ Italiana Esercizio Elicotteri S.p.A;), NapoliEthiopian Airlines S.C., Addis AbebaFairflight (Charters) Ltd., Biggin Hill AirportFinnair, HelsinkiGaruda Indonesian Airways, DjakartaGeneral Air GmbH KG, HamburgGermanair Bedarfsluftfahrtgesellshaft mbH & Co. KG, Frankfurt (Main)Ghana Airways Corporation, AccraHumber Airways, HullIberia (Lineas AÃ ©reas de EspaÃ ±a S.A.), MadridIcelandair (Flugflag Islands H.F.), ReykjavikIFG (Interregional-Fluggesellschaft mbH), DuesseldorfInternational Air Bahama (Air Bahama Internatioanal), NassauIntra Airways Ltd, JerseyInvicta Airways, ManstonIranair, TeheranIraqi Airways, BagdadJAL (Japon Air Lines Co. Ltd), TokioJAT (Jugoslovenski Aerotransport), BeogradKLM (Royal Dutch Airlines), AmsterdamKuwait Airways Corporation, KuwaitLaker Airways (Services) Ltd, Gatwick Airport (London)Libyan Arab Airlines, TripoliLoftleidir H.F. (Icelandic Airlines), ReykjavikLoganair Ltd, GlasgowLOT-Polish Airlines, WarszawaLTU-Lufttransport-Unternehmen GmbH & Co. KG, DuesseldorfLufthansa-German Airlines (Deutsche Lufthansa AG), KoelnLuxair-Luxembourg Airlines, LuxembourgMalÃ ©v (Hungarian Airlines), BudapestMartinair, AmsterdamMEA (Middle East Airlines Airliban S.A.L.), BeyrouthMonarch, LutonNational Airlines Inc, MiamiNigeria Airways, LagosNLM- Dutch Airlines, Amsterdam(Fred) Olsen, OsloOlympic Airways, AthenaiOntario World Air, TorontoPacific Western Airlines, VancouverPakistan International Airlines Corporation, KarachiPan American World Airways Inc, New YorkPeters Aviation, NorwichQuantas Airways Ltd, SydneyRousseau Aviation, DinardRoyal Air Maroc, CasablancaSabena (Belgian World Airlines), BruxellesSAM (SocietÃ Aerea Mediterranea), RomaSAS (Scandinavian Airlines), StockholmSaturn, OaklandSaudia (Saudi Arabian Airlines), JeddahSeabord World Airlines Inc, New YorkSeestern Speditions & Flugbetriebs AG, DuesseldorfSierra Leone Airways, FreetownSingapore Airlines Ltd, SingaporeSouth African Airways, JohannesburgSouthern Air Transport, MiamiSouth-West Aviation Ltd, ExeterSpantax SA, MadridStrathallan, PerthSudan Airways, KhartoumSwissair (Swiss Air Transport Company Ltd), ZuerichSyrian Arab Airlines, DamascusTAP - The Intercontinental Airline of Portugal, LisboaTarom (Rumanian Air Transport), BucurestiTHY - Turkish Airlines, IstanbulTradewinds, Gatwick Airport (London)Transavia (Holland B.V.), AmsterdamTrans-Mediterranean Airways S.A.L., BeyrouthTransmeridian, Stansted Airport (London)Trans-Union S.A., ParisTunis Air, TunisTWA (Trans World Airlines Inc), New YorkUnited Arab Airlines, HeliopolisUTA (Union de transports aÃ ©riens), ParisVARIG-Brazilian Airlines, Rio de JaneiroVIASA (Venezolana Internacional de AviaciÃ ³n S.A.), CaracasZambia Airways Corporation, Lusaka